Exhibit 10.1

AMENDMENT NO. 7

TO

THIRD AMENDED AND RESTATED PRECIOUS METALS AGREEMENT

THIS AMENDMENT NO. 7 TO THIRD AMENDED AND RESTATED PRECIOUS METALS AGREEMENT
(this “Amendment”) is made as of September 30, 2016, by and among THE BANK OF
NOVA SCOTIA, a Canadian chartered bank (the “Metal Lender”); MATERION
CORPORATION (f/k/a Brush Engineered Materials Inc.), an Ohio corporation
(“BEM”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a
Williams Advanced Materials Inc.), a New York corporation (“WAM”); MATERION
TECHNICAL MATERIALS INC. (f/k/a Technical Materials, Inc.), an Ohio corporation
(“TMI”); MATERION BRUSH INC. (f/k/a Brush Wellman Inc.), an Ohio corporation
(“BWI”); MATERION TECHNOLOGIES INC. (f/k/a Zentrix Technologies Inc.), an
Arizona corporation (“ZTI”); MATERION BREWSTER LLC (f/k/a Williams Acquisition,
LLC), a New York limited liability company d/b/a Pure Tech (“Pure Tech”);
MATERION PRECISION OPTICS AND THIN FILM COATINGS CORPORATION (f/k/a Thin Film
Technology, Inc.), a California corporation (“TFT”); MATERION LARGE AREA
COATINGS LLC (f/k/a Techni-Met, LLC), a Delaware limited liability company
(“TML”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP. (f/k/a
Academy Corporation), a New Mexico corporation (“AC”); and such other
Subsidiaries of BEM who may from time to time become parties by means of their
execution and delivery with the Metal Lender of a Joinder Agreement under the
Precious Metals Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI, Pure
Tech, TFT, TML, AC and such Subsidiaries are herein sometimes referred to
collectively as the “Customers” and each individually as a “Customer”.

WITNESSETH:

WHEREAS, the Metal Lender and the Customers are parties to a certain Third
Amended and Restated Precious Metals Agreement, effective as of October 1, 2010,
as amended by that certain Amendment No. 1, dated as of March 31, 2011, that
certain Amendment No. 2, dated as of August 18, 2011, that certain Amendment No.
3, dated as of October 17, 2011; that certain Amendment No. 4, dated as of
September 13, 2013; that certain Amendment No. 5, dated as of January 13, 2015;
and that certain Amendment No. 6, dated as of April 10, 2015 (as amended, the
“Precious Metals Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the Precious
Metals Agreement as hereinafter provided;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby amend the Precious Metals Agreement and agree, effective
as of the date first written above, as follows:

1. Amendments.

(a) The definition of “Applicable Margin” appearing in Section 1 of the Precious
Metals Agreement is hereby amended and restated in its entirety to read as
follows:

“Applicable Margin” has the meaning set forth in that certain Confidential Fee
Letter, dated as of September 30, 2016, among the Metal Lender, on the one hand,
and the Customers, on the other hand.



--------------------------------------------------------------------------------

(b) The definition of “Maturity Date” appearing in Section 1 of the Precious
Metals Agreement is hereby amended and restated in its entirety to read as
follows:

“Maturity Date” means September 30, 2019. Any obligations of the Customers under
this Agreement which are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.

(c) The term “Recalculation Statement” appearing in Section 1 of the Precious
Metals Agreement and its related definition are hereby deleted in their
entirety.

2. Confirmation. The Parties confirm that Materion Advanced Materials
Technologies and Services LLC (f/k/a Academy Gallup, LLC) is no longer a
Customer for any and all purposes under the Precious Metals Agreement.

3. Representations and Warranties. To induce the Metal Lender to enter into this
Amendment, each Customer hereby represents and warrants to the Metal Lender
that: (a) such Customer has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to fulfill its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the making
and performance by such Customer of this Amendment do not and will not violate
any law or regulation of the jurisdiction of its organization or any other law
or regulation applicable to it; (c) this Amendment has been duly executed and
delivered by such Customer and constitutes the legal, valid and binding
obligation of such Customer, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and except
as the same may be subject to general principles of equity; and (d) on and as of
the date hereof, after giving effect to this Amendment, no Default or Event of
Default exists under the Precious Metals Agreement.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

5. Integration. The Precious Metals Agreement, as amended hereby, together with
the other Precious Metal Documents, is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by the Precious
Metals Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by the
Precious Metals Agreement, as amended hereby, and no party is relying on any
promise, agreement or understanding not set forth in the Precious Metals
Agreement, as amended hereby. The Precious Metals Agreement, as amended hereby,
may not be amended or modified except by a written instrument describing such
amendment or

 

-2-



--------------------------------------------------------------------------------

modification executed by the Customers and the Metal Lender. The parties hereto
agree that this Amendment shall in no manner affect or impair the liens and
security interests evidenced or granted by the Precious Metals Agreement or in
connection therewith.

6. Ratification. Except as amended hereby, the Precious Metals Agreement shall
remain in full force and effect and is in all respects hereby ratified and
affirmed.

7. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.

 

CUSTOMERS:       MATERION CORPORATION     MATERION ADVANCED MATERIALS
TECHNOLOGIES AND SERVICES INC. By:  

/s/ Michael C. Hasychak

    By:  

/s/ Michael C. Hasychak

  Michael C. Hasychak       Michael C. Hasychak   Vice President, Treasurer and
Secretary       Vice President, Treasurer and Secretary MATERION TECHNICAL
MATERIALS INC.     MATERION BRUSH INC. By:  

/s/ Michael C. Hasychak

    By:  

/s/ Michael C. Hasychak

  Michael C. Hasychak       Michael C. Hasychak   Vice President, Treasurer and
Secretary       Vice President, Treasurer and Secretary MATERION TECHNOLOGIES
INC.     MATERION BREWSTER LLC By:  

/s/ Michael C. Hasychak

    By:  

/s/ Michael C. Hasychak

  Michael C. Hasychak       Michael C. Hasychak   Chief Financial Officer and
Secretary       Treasurer MATERION PRECISION OPTICS AND THIN FILM COATINGS
CORPORATION     MATERION LARGE AREA COATINGS LLC By:  

/s/ Gary W. Schiavoni

    By:  

/s/ Gary W. Schiavoni

  Gary W. Schiavoni       Gary W. Schiavoni   Secretary       Asst. Secretary
and Asst. Treasurer MATERION ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP.
      By:  

/s/ Gary W. Schiavoni

        Gary W. Schiavoni         Asst. Secretary and Asst. Treasurer      
METAL LENDER:       THE BANK OF NOVA SCOTIA       By:  

/s/ Bimal Das

    By:  

/s/ Karl Hernstein

Name:  

Bimal Das

    Name:  

Karl Hernstein

Title:  

Managing Director

    Title:  

Director

[Signature Page – Amendment No. 7]